Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2006/0136173 to Case, Jr. et al (‘Case’) in view of US 7,602,301 B1 to Stirling et al. (‘Stirling’) and US 6,868,338 B1 to Elliott. (‘Elliott’)
Re claim 4, Case discloses a system configured to be coupled with a participant of an activity (Abstract, a system and method providing an athletic performance monitoring system for providing real-time information to athletes to assist them in reaching their goals and to provide analysis to assist in improving future performances.) said system comprising:
a participant activity monitoring unit configured for monitoring a performance of said activity by said participant, wherein said activity is performed in varied locations throughout said performance, wherein said participant activity monitoring unit takes measurements of a performance parameter (Fig. 1 diagrams a personal wearable device communicatively coupled to a variety of sensors 102, 104, 106 that are configured to monitor performance parameters such as heart rate, blood pressure, body temperature, speed, distance altitude, direction, GPS location. Paragraphs [0002], [0069]-[0070], [0078], [0099], [0103], [0105], [0132], [0133], [0139], [0143], [0144], and [0152] describe that the athletic activity engaged in by one or more users of Case’s system can be bicycling in a bicycle race, wherein each participant's bicycle is equipped with GPS monitoring and a bike mounted display in an exemplary embodiment. [0136] states that Case’s system can generate a virtual head-to-head competition by rendering an animation of two cyclists competing on the same course, wherein in real life the two cyclists exercising on instrumented bicycles may not be co-located.) 
an activity information module configured for storing performance information corresponding to said activity by a second participant ([0045], [0079], the portable device used by each exercising user contains memory that can store more than one set of data collected during an athletic performance, and wherein this data is periodically synchronized with a personal computer. [0082], the athletic performance data can be stored in any suitable form or format. [0135]-[0137] states that each time an athlete runs a particular route or course, time, distance, physical and physiological parameters are recorded for the athlete. [0139] describes that, for a real-time embodiment of the invention wherein an athlete exercises along a route using an instrumented bicycle with a display device, a simulated race competitor may be generated and displayed, “based on a past performance by the athlete (or another) over the same route.” 
a participant performance correlator configured for delivering comparative performance data based on monitored performance of said activity by said participant and stored performance information of said second participant ([0136] describes that, “The illustrated display 600 shows two virtual athletes 606 and 610 on the same (or approximately the same) course or route. The second virtual athlete 610 may represent the same individual and correspond to data associated with two different performances on the same (or similarly located) route. As another alternative, the second virtual athlete 610 may represent a different individual from the first virtual athlete 606, and the two displayed events may represent the two athlete's head-to-head competition in a single event or their individual efforts on the same course staggered or otherwise at different times. A second indicator display region 612 also may be provided to display instantaneous values of various measured time, distance, physical, and/or physiological parameters associated with the second virtual athlete 610's athletic performance at locations along the route.” (emphasis added) And [0139] further describes that these display features and options are not limited in use to post-performance analysis, but can also be implemented wherein “a portable device that plays this type of animation (e.g., in real time) during an athletic performance may be useful to the athlete participating in the event. […] during the event, the cyclist may have a “PDA”-type device mounted on his handlebar […] to compare him with an “ideal” or “model” performance, to compare him with an elite athlete’s performance, etc.”
a real time feedback module configured for providing real time re-creation information to said participant based on said comparative performance data ([0139] describes that, 'the display features and options described above need not be limited solely to post-performance analysis. In at least some example systems and methods according to the invention, a portable device that plays this type of animation ( e.g., in real time) during an athletic performance may be useful to the athlete participating in the event. For example, a cyclist may work with a coach or trainer to plan a race strategy (pace, effort level, etc). Such a plan or strategy may be based on a past performance by the athlete (or another) over the same route. To use this information during the event, the cyclist may have a "PDA-type" device mounted on his handlebar, to shows him the terrain ahead, where he should be to meet his plan or goal, to compare him with an "ideal" or "model" performance, to compare with an elite athlete's performance, etc. Such a system and method also may show the athlete the location of one or more competitors, [...] In this manner, the athlete may use this device to monitor and access the overall race and/or his standing with respect to one or more of the other racers.'
	Regarding this real-time feedback being provided by a real-time feedback module based on comparative performance data: 
	[0042] describes that, 'The display device 110 also may provide "real time" data to the athlete as the performance is taking place, e.g., data from any of the various sensors or other sources, [...] or information generated by processing the previously generated performance data,	
	As described by Case, in [0078], the functionality of device 110 can be enabled by 'software that may be used to operate the systems, control the methods, and/or process the collected data [...] any or all of this analysis may take place on any suitable or desired device, such as [...] cell phones [...] watches, bike mounted displays' and wherein specifically, 'Software on the personal computer may attempt to correlate the routes used during the performance(s) [...] to previous routes stored on the personal computer' ([0079])
	[0155] additionally notes that, 'aspects of the invention, however, may be implemented using computer-executable instructions, such as software program modules, executed by programmable computing devices.')
and correlating a digital video feed comprising one or more monitored performances with a Global Navigation Satellite System (GNSS) altitude and map log ([0007] describes that, “[0007] Aspects of this invention relate to athletic performance monitoring systems and methods, many of which utilize, in some manner, global positioning satellite ("GPS") data. […] Some example systems and methods according to aspects of the invention will collect and store data generated by both a GPS system and a non-GPS system during an athletic performance and then use the non-GPS data to provide information and feedback to the athlete during the performance and/or to fill in holes in the data when GPS reception is not available at the athlete’s location. […] and optionally both GPS and non-GPS data for post-performance analysis.” and [0009] further states that, “GPS data and/or other performance data may be used to control an audio, video, and/or printed information display device during an athletic performance. The GPS and/or other performance data, optionally combined with route information, may be used as an aid to generate time goals for use by the athlete during an athletic performance.” [0029] states that, “[0029] GPS data may be used for still other purposes in athletic performance monitoring systems according to at least some examples of the invention. For example, such systems may include: (a) a global positioning satellite receiver that obtains data relating to a series of time-stamped position points encountered during an athletic performance; (b) means for controlling an audio, video, or other display device during the athletic performance based, at least in part, on data obtained via the global positioning satellite receiver; and, optionally, ( c) an audio, video, or other device for providing audio, video, printed, or other information to an athlete during the athletic performance.”
wherein said real time re-creation information comprises a real time re-creation of a performance of said activity such that said participant is able to virtually compete with said real time re-creation of said performance of said activity by said second participant) 
[0139] describes that, “the display features and options […] need not be limited solely to post-performance analysis. […] a portable device that plays this type of animation (e.g., in real time) during an athletic performance may be useful to the athlete participating in the event. For example, a cyclist may work with a coach or trainer to plan a race strategy (pace, effort level, etc.) Such a plan or strategy may be based on a past performance by the athlete (or another) over the same route. To use this information during the event, the cyclist may have a “PDA-type” device mounted on his handlebar […] to compare him with an “ideal” or “model” performance, to compare him with an elite athlete’s performance” (emphasis added)
Although Case, Jr. teaches the same inventive concept substantially as claimed including a participant activity monitoring unit taking measurements of a performance parameter (refer again to Fig. 1), Case Jr. does not go into detail as to whether data sampling can be configurable such that the participant activity monitoring unit takes measurements of a performance parameter at a user selected frequency or frequencies. Case also lacks a specification of whether the real time re-creation information, that can admittedly include video in his invention, is including performance of said activity generated from a camera’s perspective. 
Stirling is an analogous athlete measurement and analysis system and method that teaches it was known for one or more participant monitoring units to have user-adjustable sample rates as an alternative or in addition to preprogrammed sample rates – see 3:18-29, 15:55-60 and Claim 1 of Stirling. 
Elliott is another analogous method for recording, synthetizing, distributing, and playing back position data of athletes traversing courses and tracked by GPS-enabled means. Elliott focuses in particular on producing a composite simulation for a participant or other people including remote users to play back (see 6:29-65 and column 7).  Elliott teaches that it was known in such a system for, “For example, a documented ski run may be played back from the first-person perspective 82. A user may choose skier 14e and decide to play back the composite simulation dataset from that skier’s first-person perspective. A user may pivot the view at skier’s 14e location and use this perspective to look backward at the participants 14, 14a, 14b, 14c, and 14d […] Skiers 14a, 14b, 14c, 14d, and 14e may also represent ski paths recorded by other skiers, such as friends  who have skied on the same slope (even if they had skied at different times) or professional skiers. In this embodiment, one may include their own ski run and play back his or her experience in the composite simulation dataset 74 without ever actually skiing against other skiers. Besides using the views referenced from the skiers on the slope 84, one may view one or more of the trajectory paths at one time in a third-person perspective, such as in a simulated overhead perspective.” Elliott’s teaching is thus directly analogous to Case, which also enables users to virtually race against other participants who are not actually racing at the same time, using stored datasets, and serves as a teaching that it was known to provide re-creations of comparative performance data generated from user-selected multiple camera perspectives.
It would have been obvious to one having ordinary skill in the art that Case athlete data measurement and analysis system could have user-adjustable sensor sample rates as taught by Stirling without causing any unexpected results. The motivation to enable a user to alter sample rate is provided by Stirling explicitly; 16:7-10 explains that, “Embodiments providing variable sampling rates beneficially may use less data storage and lower data transfer rates, because fewer data samples are taken with sensors that measure only relatively slow speeds or small movements.”
	It would have also been obvious to one having ordinary skill in the art that the real-time simulations of races against other users in Case could have been improved to include composite video simulations from camera perspectives as taught by Elliott without causing any unexpected results. The motivation to do so would be that a video composite simulation of a virtual race would be engaging and exciting. 
Response to Arguments
	The Examiner has fully considered the arguments presented in the Remarks of 06/27/2022 but does not find them to be persuasive. The Examiner finds that Case in view of Stirling and Elliott anticipates the ordered combination of claim limitations additionally comprising the claimed real time feedback module configured for providing real time re-creation information to the participant based on comparative performance data.
	Regarding the real-time nature of feedback that Case can provide to a participant of an activity: [0139] describes that, 'the display features and options described above need not be limited solely to post-performance analysis. In at least some example systems and methods according to the invention, a portable device that plays this type of animation ( e.g., in real time) during an athletic performance may be useful to the athlete participating in the event. For example, a cyclist may work with a coach or trainer to plan a race strategy (pace, effort level, etc). Such a plan or strategy may be based on a past performance by the athlete (or another) over the same route. To use this information during the event, the cyclist may have a "PDA-type" device mounted on his handlebar, to shows him the terrain ahead, where he should be to meet his plan or goal, to compare him with an "ideal" or "model" performance, to compare with an elite athlete's performance, etc. Such a system and method also may show the athlete the location of one or more competitors, [...] In this manner, the athlete may use this device to monitor and access the overall race and/or his standing with respect to one or more of the other racers.'
	Regarding this real-time feedback being provided by a real-time feedback module based on comparative performance data: 
	[0042] describes that, 'The display device 110 also may provide "real time" data to the athlete as the performance is taking place, e.g., data from any of the various sensors or other sources, [...] or information generated by processing the previously generated performance data,	
	And as described by Case in [0078], the functionality of device 110 can be enabled by 'software that may be used to operate the systems, control the methods, and/or process the collected data [...] any or all of this analysis may take place on any suitable or desired device, such as [...] cell phones [...] watches, bike mounted displays' and wherein specifically, 'Software on the personal computer may attempt to correlate the routes used during the performance(s) [...] to previous routes stored on the personal computer'
	[0155] additionally notes that, 'aspects of the invention, however, may be implemented using computer-executable instructions, such as software program modules, executed by programmable computing devices.'
	In summary, the processing performed by a portable participant activity monitoring unit, portable/wearable device 110 of Case, which admittedly can be performed by software program modules, and including real-time re-creations of races based on comparative performance data analyzed while a user is actively performing an activity, in combination with Stirling and Elliott teaches the combination of limitations of claim 4. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995. The examiner can normally be reached Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN J HYLINSKI/Primary Examiner, Art Unit 3715